Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into on March 3, 2009,
by and between Assurant, Inc. (the “Company”) and Philip Bruce Camacho (the
“Employee”).

WHEREAS, the Employee served as an officer and employee of the Company and its
subsidiaries and predecessors for 18 years, and currently holds the position of
Executive Vice President and Chief Financial Officer of the Company;

WHEREAS, in July 2007, the Employee was placed on administrative leave by the
Company after receiving a Wells Notice resulting from an investigation by the
United States Securities and Exchange Commission (the “SEC”) concerning the
Company’s accounting for cash flows under a finite reinsurance treaty that
expired at the end of 2004 (the “SEC Investigation”);

WHEREAS, the Employee is cooperating with the Company and the SEC in connection
with the SEC Investigation;

WHEREAS, the Employee wishes to resign his employment with the Company, and the
parties hereto wish to conclude the Employee’s employment on the terms set forth
in this Agreement and to provide for certain post-employment covenants; and

WHEREAS, simultaneously with this Agreement, the Employee has entered into a
consulting agreement with the Company, dated as of the date hereof (the
“Consulting Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained in this Agreement and the Consulting Agreement, the parties hereto
agree as follows:

1.    Termination of Employment

The Employee’s employment with the Company shall cease effective on March 15,
2009 (the “Termination Date”). Effective as of the Termination Date, the
Employee hereby resigns his position as Executive Vice President and Chief
Financial Officer of the Company, as well as from any and all positions held by
the Employee as an officer or director of any subsidiary of the Company. From
and after the Termination Date, the Employee shall not hold any office or
position with, nor maintain any other status as an employee or agent of, the
Company or any subsidiary or affiliate of the Company. Effective on the date
hereof, the letter agreement by and between the Employee and American Bankers
Insurance Group, Inc., (a subsidiary of the Company), dated October 17, 1997
(the “Employment Agreement”), is hereby terminated and shall be of no further
force or effect.



--------------------------------------------------------------------------------

2.    Severance Payment

Subject to the payment restrictions set forth in Section 5 hereof, the Company
shall pay to the Employee, as severance pay in connection with termination of
employment, an aggregate amount of $5,000,000 (the “Severance Payment”). The
Severance Payment shall be payable in six (6) consecutive monthly installments
of $833,333.33 each, beginning on July 2, 2009, and shall be subject to
applicable tax withholding requirements. The Severance Payment shall be in lieu
of any other severance payments to which the Employee may be entitled under the
Employment Agreement or under any severance plan, program or agreement of the
Company or any subsidiary.

3.    Employee Benefits

A.    Nonqualified Plans. The Employee shall be entitled to payment of his
accrued benefits pursuant to the terms of the Assurant Executive 401(k) Plan,
the Assurant Executive Pension Plan and the Assurant Supplemental Executive
Retirement Plan (the “Plans”). All payments under the Plans shall be made as
soon as practicable following the Termination Date, provided that the
commencement of any such payment that is subject to the requirements of
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder (Section 409A”) shall be delayed until the date that is date that is
six (6) months and one day following the Employee’s “separation from service”
within the meaning of Section 409A (which the parties agree occurred on
January 1, 2009).

B.    COBRA Continuation. The Company shall reimburse the Employee for COBRA
healthcare continuation premiums at the then-applicable rates based on the
Employee’s coverage election for a period of eighteen (18) months following the
Termination Date, provided, that the Employee makes a valid COBRA election,
which has been provided to the Employee.

C.    Other Benefits. Except as specifically provided herein, this Agreement
shall have no effect on the rights of the Employee to payments or other benefits
due to the Employee pursuant to the terms of any employee benefit plans of the
Company, including, without limitation the tax-qualified pension plans in which
the Employee participates. The Employee shall be entitled to receive such
benefits and payments as the Employee is entitled pursuant to the terms of such
employee benefit plans. No portion of the Severance Payment shall be taken into
account in determining the amount of any employee benefit. The Employee shall
receive a check within fifteen (15) days after the Termination Date for the
amount of his unused vacation and paid time off.

4.    Equity Rights

A.    Exercise of SARs. All outstanding, vested stock appreciation rights
(“SARs”) shall remain exercisable for ninety (90) days following the Termination
Date, pursuant to the terms of the applicable SAR agreements; provided, that, at
the Employee’s option, the SARs may be settled in cash (less applicable
withholding taxes) upon exercise, in an amount equal to the excess of the Fair
Market Value over the exercise price for each SAR so exercised, multiplied by
the number of shares thereof. For purposes hereof, the “Fair Market Value” shall

 

2



--------------------------------------------------------------------------------

equal the closing trading price of the Company’s common stock on the New York
Stock Exchange on the date of exercise. All payments under this Section 4.A.
shall be made within fifteen (15) days following the date of exercise by wire
transfer in accordance with wire transfer instructions furnished to the Company
on or prior to the date of exercise. All other stock appreciation rights and
other equity grants held by the Employee that are not yet vested as of the
Termination Date shall be cancelled and shall be of no further force or effect.

B.    Trading Restrictions. Effective immediately following the Termination
Date, the Employee shall no longer be subject to the Company’s securities
trading policies, except with respect to any restrictions that apply to material
non-public information that the Employee may possess.

5.    Payment Restrictions

A.    Potential Escrow of Severance Payment. In the event that the SEC files a
civil complaint alleging that the Employee has engaged in securities fraud under
Section 17(a)(1) of the Securities Act of 1933 and/or Section 10(b) of the
Securities Exchange Act of 1934 and Rule 10b-5 thereunder involving the Company
(an “SEC Action”), any installments of the Severance Payment that are unpaid as
of the date of the filing of the SEC Action shall not be paid directly to the
Employee and shall instead be deposited into a third party (approved by the
Employee) escrow account pending resolution of the SEC Action. The terms of any
such escrow arrangement shall be determined by the Company in good faith and
shall provide for the payment of a reasonable rate of interest on the escrowed
amounts, and the amounts to be deposited into the escrow account shall be
subject to withholding tax, if any, as determined by the Company in good faith
to be required under applicable tax laws. The escrow agreement shall provide
that the amount of the Severance Payment held in the escrow account, plus
accrued interest, shall be released from escrow and paid to the Employee in the
event of, and on a date that is no later than fifteen (15) days following the
entry of a non-appealable, final resolution of the SEC Action with respect to
the Employee in which there is neither a final, non-appealable judicial finding
nor a final, non-appealable jury verdict that Employee has violated or is liable
under Section 17(a)(1) of the Securities Act of 1933 or Section 10(b) of the
Securities Exchange Act or 1934.

B.    Forfeiture and Reimbursement of Severance Payment and Benefits. In the
event of a non-appealable, final judicial finding that the Employee has engaged
in fraud under Section 17(a)(1) of the Securities Act of 1933 and/or
Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder
(a “Forfeiture Event”), the Company may, in its discretion, cause the Employee
to irrevocably forfeit his entitlement to any unpaid Severance Payment under
Section 2 hereof, and within fifteen (15) days of the Forfeiture Event,
reimburse the Company in immediately available funds for all Severance Payments
previously made to the Employee.

C.    Sarbanes-Oxley. This Agreement is not intended to, and does not, alter or
modify either party’s rights or liabilities, if any, under section 304 of the
Sarbanes-Oxley Act of 2002.

 

3



--------------------------------------------------------------------------------

6.    Employee Representations

The Employee represents and warrants that he has not knowingly violated or
caused the Company to violate any federal or state securities law.

7.    Employee Covenants

A.    Confidential Information. At any time prior to or after the Termination
Date, the Employee shall not, (a) except as required by law or by order of a
government agency or court of competent jurisdiction, disclose to any person,
firm, corporation or other business entity any Confidential Information
proprietary to the Company concerning the business, finances, products,
services, operations, clients, employees, or affairs of the Company or any
subsidiary or affiliate thereof, for any reason or purpose whatsoever, or
(b) make use of any such non-public information for personal purposes or for the
benefit of any person, firm, corporation or other business entity, except the
Company or any subsidiary or affiliate thereof. “Confidential Information” means
information not generally known or available outside the Company and information
entrusted to the Company in confidence by third parties. Confidential
Information includes, without limitation: Company inventions, technical data,
trade secrets, know-how, research, product or service ideas or plans, software
codes and designs, developments, processes, formulas, techniques, lists of, or
information relating to, suppliers and customers, price lists, pricing
methodologies, cost data, market share data, marketing plans, licenses, contract
information, business plans, financial forecasts, historical financial data,
budgets or other business information disclosed to the Employee by the Company.

Further, except as is necessary to obtain new employment or as required by law
or by order of a government agency or court of competent jurisdiction, the
Employee shall not disclose the reasons for or terms of his departure from the
Company without the written consent of the Company, and will not disclose the
contents or substance of this Agreement or the Release (as defined in Section 11
hereof) to anyone except his immediate family or any tax, legal or other counsel
he has consulted regarding the meaning or effect hereof, and he will instruct
each of the foregoing not to disclose the same. The Employee shall, within ten
(10) days following to the Termination Date, return to the Company any
documents, records, files and other information (whether recorded or stored in
paper or electronic form) and any property belonging or relating to the Company,
its affiliates, customers, clients or employees, except as requested in the
performance of the Employee’s obligations under the Consulting Agreement. The
Employee acknowledges that all such materials are, and will remain, the
exclusive property of the Company, and the Employee may not retain originals or
copies of such materials.

B.    Nonsolicitation and Non-Hire Restriction. For a period of two (2) years
following the Termination Date (the “Restricted Period”), the Employee shall
not, whether on his own behalf or on behalf of or in conjunction with any other
person or entity, directly or indirectly,

(i)    cause any customer, policyholder, client, or agent doing business or
having business relationship with the Company or any of its subsidiaries or
affiliates to alter or terminate such person’s relationship with the Company or
its subsidiaries or affiliates in any way, or

 

4



--------------------------------------------------------------------------------

(ii)    solicit or hire any employee who (a) was employed by the Company or any
subsidiary or affiliate thereof as of the Termination Date or (b) left the
employment of the Company or any subsidiary or affiliate thereof on or within
two months prior to the Termination Date.

C.    Nondisparagement. The Employee shall not publicly or privately disparage
or denigrate the Company or its officers or directors in respect of their
integrity or business practices, performance, skills, acumen, experience or
success, or concerning any officers or directors personally. The Company shall
not and shall direct its officers and directors not to, publicly disparage or
denigrate the Employee in respect of the Employee’s integrity or business
practices, performance, skills, acumen, experience or success, or concerning the
Employee personally. The respective parties shall only be responsible for, and
bear any and all liability, for, any breach of this Section 7.C if such breach
is knowingly and willfully committed and involves a material public
disparagement of the other party. Notwithstanding the foregoing, neither the
Company nor the Employee shall be entitled to terminate, rescind, repudiate or
seek judicial invalidation of this Agreement or any of its provisions as a
remedy for any breach or alleged breach of this Section 7.C. Notwithstanding the
foregoing, nothing in this Section 7.C. is intended to prohibit, limit or
prevent either party from providing truthful testimony in a court of law,
truthful statements to a government official, regulatory or law enforcement
agency or pursuant to voluntary requests by SEC staff or a properly issued
subpoena, including, without limitation, in connection with the SEC
Investigation, and such testimony or statements shall not be deemed to be a
violation of this Section 7.C.

D.    Consulting and Cooperation. The Employee agrees to enter into and perform
his obligations under the Consulting Agreement. The Employee agrees that he
shall not act as an expert witness, consultant or otherwise in any litigation
against the Company.

8.    Enforcement of Restrictions

A.    Reasonableness. The Employee hereby acknowledges and agrees that: (i) the
restrictions provided in this Agreement are reasonable in time and scope in
light of the necessity of the protection of the business of the Company;
(ii) his ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions; and (iii) if a court concludes that
any of the restrictions in this Agreement are overbroad or unenforceable for any
reason, the court shall modify the relevant provision to the least extent
necessary and then enforce it as modified.

B.    Injunctive and Other Relief. The Employee recognizes and agrees that
should he fail to comply with the restrictions set forth herein, which
restrictions are vital to the protection of the Company’s business, the Company
will suffer irreparable injury and harm for which there is no adequate remedy at
law. Therefore, the Employee agrees that in the event of the breach or
threatened breach by him of any of the terms and conditions of Sections 7.A or
7.B hereof, the Company shall be entitled to preliminary and permanent
injunctive relief against him and any other relief as may be awarded by a court
having jurisdiction over the dispute. In the event of a judicial finding of a
material breach by the Employee of the provisions of Sections 7.A or 7.B hereof,
the Company shall have the right to cease making any payments, or providing
other benefits, under this Agreement. The rights and remedies enumerated in this
Section 8 shall be

 

5



--------------------------------------------------------------------------------

independent of each other, and shall be severally enforced, and such rights and
remedies shall be in addition to, and not in lieu of, any other rights or
remedies available to the Company in law or in equity.

9.    Public Announcement

The Employee shall have the right to review any press release or other public
announcement made by the Company in connection with the execution of this
Agreement and matters relating to this Agreement. The Company shall in good
faith consider any suggestions that Employee communicates to the Company with
reasonable promptness after receiving a draft of any such press release or other
public announcement, provided that the Company shall have the right in its sole
discretion to make all final determinations with regard to any such press
release or other public announcement. The Employee shall not make any public
announcement concerning his employment with or termination of employment from
the Company nor make any private statement that is inconsistent with the
Company’s public announcements, provided that the Employee shall not be
precluded from providing truthful testimony in a court of law, truthful
statements to a government official, regulatory or law enforcement agency or
pursuant to voluntary requests by SEC staff or a properly issued subpoena.

10.    Indemnification

The Company shall indemnify the Employee to the maximum extent permitted by
applicable law and the Company’s bylaws with respect to the Employee’s service
to the Company, including the advancement of legal fees, and the Employee shall
also be covered under a directors and officers liability insurance policy(ies)
paid for by the Company during the Employee’s employment with the Company. In no
event whatsoever shall the Company pay, or agree to pay or indemnify, any
disgorgement, interest or penalty amounts that the Employee is ordered to pay by
the SEC or a court of law in the SEC Action. The Company’s obligations under
this Section 10 shall survive termination of the Employee’s service with the
Company and also termination or expiration of this Agreement.

11.    Release of Claims

The parties shall execute the General Release and Covenant Not to Sue attached
hereto as Exhibit A (the “Release”). Notwithstanding anything contained herein
to the contrary, the Severance Payment shall be conditioned upon the Employee’s
execution and non-revocation of the Release and compliance with the terms of the
Release.

12.    Notices

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person, by courier or by facsimile transmission, or sent by express, registered
or certified mail, postage prepaid, addressed as follows:

 

6



--------------------------------------------------------------------------------

If to the Employee:

Philip Bruce Camacho

2935 Gainesway Court

Cumming, GA 30041

with a copy to:

J. Peter Coll, Jr., Esq.

Orrick Herrington & Sutcliffe LLP

666 Fifth Avenue

New York, NY 10103-0001

If to the Company:

Bart Schwartz

Executive Vice President, Chief Legal Officer and Secretary

Assurant, Inc.

One Chase Manhattan Plaza

New York, NY 10005

with a copy to:

Paul J. Wessel, Esq.

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.

13.    Tax Matters

A.    Withholding of Taxes.

All Severance Payments and other benefits required to be provided by the Company
to the Employee under this Agreement shall be subject to the withholding of such
amounts relating to taxes and other payroll deductions as the Company may
reasonably determine it should withhold pursuant to any applicable law,
regulation or Company policy.

B.    Section 409A of the Code.

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with Section 409A. In no
event whatsoever shall the Company

 

7



--------------------------------------------------------------------------------

be liable for any additional tax, interest or penalties that may be imposed on
the Employee by Section 409A or any damages for failing to comply with
Section 409A.

14.    Governing Law

This Agreement shall be construed, interpreted and enforced in accordance with
the laws the State of New York, without giving effect to the choice of law
principles thereof.

15.    Waiver of Breach

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Employee or of the Company.

16.    Non-Assignment; Successors

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company, and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of the Employee to the
extent of any payments due to them hereunder. As used in this Agreement, the
term “Company” shall be deemed to refer to any such successor or assign of the
Company referred to in this Section 16.

17.    Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth in this Agreement,
the Employee and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Agreement is held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Agreement (or any
portion thereof).

18.    Entire Agreement

This Agreement, together with the Consulting Agreement, constitutes the entire
agreement by and between the Company and the Employee with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements or understandings between the Employee and the Company with respect
to such subject matter, whether written or oral, including, without limitation
the Employment Agreement. This Agreement may be amended or modified only by a
written instrument executed by the Employee and the Company.

 

8



--------------------------------------------------------------------------------

19.    Acknowledgement; Attorneys’ Fees

The Employee acknowledges that the Company has advised him to seek and have the
services and advice of legal counsel in reviewing and understanding this
Agreement and the Release prior to executing them, and that he has had the
opportunity to obtain such services and advice in reviewing and understanding
this Agreement and the Release prior to entering into them. The Employee further
acknowledges that the Release is intended to be legally binding and to cancel
any and all rights of the Employee against the Company, and that he fully
understands this Agreement and the Release contained herein and the legal effect
thereof. The Company agrees that it shall promptly pay Orrick, Herrington &
Sutcliffe LLP for reasonable attorneys’ fees and expenses incurred in connection
with entering into this Agreement, up to a maximum of $50,000, provided that the
Employee submits to the Company appropriate detailed invoices of such attorneys’
fees and expenses.

[SIGNATURES ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

EMPLOYEE

/s/ Philip Bruce Camacho

 

Philip Bruce Camacho

 

ASSURANT, INC.

By:

  /s/ Bart Schwartz

Name:

 

Bart Schwartz

Title:

 

Executive Vice President and

Chief Legal Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND COVENANT NOT TO SUE

THIS GENERAL RELEASE AND COVENANT NOT TO SUE (this “Release”) is entered into by
and between Philip Bruce Camacho (the “Employee”) and Assurant, Inc. (the
“Company”) pursuant to the terms of the Separation Agreement, dated as of
March 3, 2009, by and between the Employee and the Company, to which this
Release is attached (the “Separation Agreement”).

1.    Release by the Employee

The Employee hereby releases and forever discharges, and covenants not to sue,
the Company or its subsidiaries, affiliates, their directors, members, officers,
agents, stockholders, successors and assigns, both individually and in their
official capacities, (the “Company Released Parties”) from, and with respect to,
any and all actions, causes of action, covenants, contracts, claims, demands,
suits, and liabilities whatsoever, which the Employee ever had, now has or which
his heirs, executors, administrators and assigns, or any of them hereafter can,
shall or may have by reason of or related to the Employee’s employment with, or
termination of employment from, the Company and/or its subsidiaries and
affiliates.

By signing this Release, the Employee is providing a complete waiver of all
claims against the Company Released Parties that may have arisen, whether known
or unknown, up and until the effective date of this Release. This includes, but
is not limited to, claims based on Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967
(including the Older Workers Benefit Protection Act) (the “ADEA”), the Americans
With Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974 (except as to claims pertaining to vested benefits under employee benefit
plans maintained by the Company Released Parties), and all applicable amendments
to the foregoing acts and laws, or any common law, public policy, contract
(whether oral or written, express or implied) or tort law, and any other local,
state or Federal law, regulation or ordinance having any bearing whatsoever on
the terms and conditions of the Employee’s employment and the cessation thereof.

The Employee further agrees, promises and covenants that, to the maximum extent
permitted by law neither, he, nor any person, organization, or other entity
acting on his behalf has or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Company Released
Parties involving any matter occurring in the past up to the date of this
Release, or involving or based upon any claims, demands, causes of action,
obligations, damages or liabilities which are the subject of this Release. This
Release shall not affect the Employee’s rights under the Separation Agreement or
under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of this Release and does not purport to limit any right the
Employee may have to file a charge under the ADEA or other civil rights statute
or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity



--------------------------------------------------------------------------------

Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages under the ADEA or any other civil rights
statute.

Notwithstanding anything to the contrary contained in this Release, nothing in
this Section 1 shall apply to, or release the Company from, any rights and
claims of the Employee directly or indirectly arising from or under or related
to any obligation or commitment of the Company under the Separation Agreement.

2.    Release by the Company

The Company on behalf of itself and its subsidiaries and affiliates hereby
releases and forever discharges, and covenants not to sue, the Employee from,
and with respect to, any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the Company
ever had, now has or shall or may have by reason of or related to the Employee’s
employment with, or termination of employment from, the Company and/or its
subsidiaries and affiliates.

The Company on behalf of itself and its subsidiaries and affiliates further
agrees, promises and covenants that, to the maximum extent permitted by law
neither, they, nor any person, organization, or other entity acting on their
behalf has or will file, charge, claim, sue, or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Employee
involving any matter occurring in the past up to the date of this Release, or
involving or based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject of this Release.

Notwithstanding anything to the contrary contained in this Release, nothing in
this Section 2 shall apply to, or release the Employee from, any rights and
claims of the Company or its subsidiaries and affiliates, or any liability he
may have to the Company, directly or indirectly arising from or related to the
Separation Agreement.

3.    Review and Revocation Period; Acknowledgement

(a)    The Employee acknowledges that he has been given at least twenty-one
(21) days to review this Release and has been given the opportunity to consult
with legal counsel, and he is signing this Release knowingly, voluntarily and
with full understanding of its terms and effects, and he voluntarily accepts the
severance payment and benefits provided for in the Separation Agreement for the
purpose of making full and final settlement of all claims referred to above. If
the Employee has signed this Release prior to the expiration of the twenty-one
(21) day period, he has done so voluntarily. The Employee also understands that
he has seven (7) days after executing this Release to revoke this Release, and
that this Release will not become effective if he exercises his right to revoke
his signature within seven (7) days of execution.

(b)    The parties hereto acknowledge that they have not relied on any
representations or statements not set forth in the Separation Agreement or this
Release.

 

2



--------------------------------------------------------------------------------

4.    Legal Construction

This Release shall be governed by and construed in accordance with the laws of
the State of New York. If any provision in this Release is held invalid or
unenforceable for any reason, the remaining provisions shall be construed as if
the invalid or unenforceable provision(s) had not been included.

IN WITNESS WHEREOF, the parties have executed this Release on March 3, 2009.

 

EMPLOYEE

/s/ Philip Bruce Camacho

Philip Bruce Camacho

 

ASSURANT, INC.

By:   /s/ Bart Schwartz

Name:  Bart Schwartz

Title:    Executive Vice President and

             Chief Legal Officer

 

3